Citation Nr: 0828611	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-37 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to July 25, 2007.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD) since 
July 25, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO awarded 
service connection for PTSD and established an initial 
evaluation of 30 percent, effective from October 30, 2003.  
During the pendency of the appeal, the RO increased the 
evaluation for PTSD to 50 percent in an August 2007 
supplemental statement of the case (SSOC), effective July 25, 
2007.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 30 percent is warranted 
prior to July 25, 2007 and whether a rating in excess of 50 
percent is warranted since July 25, 2007.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the San Diego, California RO 
in May 2007.  A transcript of the hearing is associated with 
the claims file and has been reviewed.  


FINDINGS OF FACT

1.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships prior to July 25, 2007.

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, and family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals that interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to establish and maintain effective 
relationships since July 25, 2007.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for 
the veteran's service-connected PTSD have not been met or 
approximated prior to July 25, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation higher than 50 percent for 
the veteran's service-connected PTSD have not been met or 
approximated since July 25, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in March 2004 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the veteran's service connection claim.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The March 2006 letter provided this notice 
to the veteran.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  The record reflects that the veteran received a copy 
of the April 2005 rating decision, the October 2006 SOC, and 
the August 2007 supplemental statement of the case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Thus, the VA's duty to notify in this 
case has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  Additionally, in April 2005 and more 
recently in July 2007, the veteran was provided a 
psychological examination, at the request of the VA, in 
connection with his claim, the respective reports of which 
are also of record.  The record further includes summary 
reports from counseling sessions dated from March 2006 to May 
2007.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  
A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

In the present case, the competent medical evidence of record 
for the period prior to July 25, 2007, including an April 
2005 psychological evaluation summary report and counseling 
session records from March 2006 to May 2007, shows that the 
veteran's mental health examiners had routinely characterized 
his mood as anxious and his affect as dysphoric, and that the 
veteran had several times broken down in tears when talking 
about his military experiences.  Additionally, the medical 
evidence indicated that the veteran exhibited explosive 
behavior and anger outbursts.  The Board notes that the 
veteran suffered from nightmares and flashbacks that affected 
his ability to sleep.  The veteran also stated, during that 
time, that he had difficulty maintaining familial 
relationships.  He had a difficult relationship with his son, 
his grandson and his companion of ten years due to his anger 
outbursts.  He also had difficulty participating in social 
situations and had trouble fitting in with people due to his 
anger issues.  While the veteran had not had a job for more 
than 20 years, he did, however, state at the April 2005 
psychological examination that he had been a successful 
insurance broker when he did work and had participated in 
local politics having several times been chairman of the 
planning commission for his local government.  

The Board notes the October 2006 counseling report which 
states that the veteran had a GAF score in the 40-42 range 
and further states that the veteran's work history was 
consistent with an inability to cooperate with others.  This 
assessment is in direct contrast with the April 2005 
psychological examination report which stated that the 
veteran had been a successful insurance broker and had 
participated in his local government.  While the Board 
acknowledges the October 2006 letter, the Board affords 
greater probative weight to the assessment included in the 
April 2005 psychological examination because the 
psychological examination was conducted by a medical doctor 
and the October 2006 letter was written by a social worker 
and contains the factually inaccurate statement that his work 
history shows consistent inability to cooperate in a 
corporate setting.

Nevertheless, the overall symptomatology associated with the 
veteran's PTSD for the portion of the appeal period prior to 
July 25, 2007 does not more closely approximate the schedular 
criteria required for the next higher 50 percent disability 
rating.  The medical evidence from that time did not show 
that the veteran experienced difficulty in understanding 
complex commands, in fact, the April 2005 psychological 
evaluation stated that the veteran was able to complete one-
step and three-step commands, his concentration was good and 
he showed normal calculating ability.  The veteran also 
exhibited no memory problems at that evaluation, he was able 
to remember three out of three objects after being asked to 
recall them five minutes later.  The veteran showed 
reasonable judgment, normal abstract thinking and both his 
mood and affect were good.  The veteran did not complain of 
panic attacks.  The veteran's rate and flow of speech was 
relevant and logical with no obscure speech patterns.  While 
the veteran did state that familial relationships were 
strained and social situations were difficult, his overall 
symptomatology more closely approximated the schedular 
criteria for the 30 percent disability rating during the 
period prior to July 25, 2007.  

In contrast, the competent medical evidence of record for the 
period since July 25, 2007, including the July 2007 general 
psychiatric examination report, shows that the veteran's 
symptoms have worsened.  According to the July 2007 
psychiatric examination report the veteran suffers from 
nightmares that prevent him from sleeping well.  The veteran 
also suffers from depression and anxiety.  The examiner 
states that the veteran's mood and affect as well as his 
thought process are abnormal.  The examiner further noted the 
veteran's abstract thinking to be absent.  The veteran's 
memory is mildly to moderately abnormal with the veteran 
having trouble with retention of highly learned materials.  
The veteran's social life has also deteriorated:  he stated 
at the examination that he seldom sees his son because they 
always argue and that his fiancé cannot live with him because 
he screams and yells in the middle of the night.  The veteran 
further states that he has alienated other people because he 
is always angry, grouchy and grumpy.

Nevertheless, the overall symptomatology associated with the 
veteran's PTSD since July 25, 2007 does not more closely 
approximate the schedular criteria required for the next 
higher 70 percent disability rating.  The medical evidence 
does not show that the veteran has experienced spatial 
disorientation or shown neglect of personal appearance or 
hygiene due to his service-connected PTSD.  Rather, the 
examiner at the July 2007 psychiatric examination noted that 
the veteran is oriented, shows normal hygiene and appearance 
when he presented for examination.  The medical evidence 
additionally does not show that the veteran exhibits speech 
that is intermittently illogical, obscure, or irrelevant as a 
result of his PTSD, his speech is described as normal.  The 
Board further notes that the veteran does not present with 
any suicidal or homicidal ideations.  The examination report 
states that ritualistic obsession, delusions and 
hallucinations are absent.  While the veteran does state that 
he has alienated friends and family, he has not shown an 
inability to establish and maintain effective relationships 
as shown by his fiancé's presence at the examination and his 
visits, albeit seldom, with his son.  Accordingly, his 
overall symptomatology more closely approximates the 
schedular criteria for the 50 percent disability rating since 
July 25, 2007.  

Moreover, the Board notes that the veteran's mental health 
examiners have assigned GAF scores ranging from 50 to 65 from 
2005 to 2007, which indicate that the veteran has mild to 
moderate symptoms and mild to moderate impairment in social 
and occupational functioning due to his PTSD.  As previously 
explained, GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers) and scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board notes, however, that the 
medical evidence for the portion of the appeal period prior 
to July 25, 2007 more typically exhibits mild symptoms or 
some difficulty in social functioning.  Accordingly, such 
characterization more closely approximates the schedular 
criteria associated with the 30 percent evaluation for his 
PTSD.  The medical evidence since July 25, 2007 more 
typically exhibits moderate symptoms or moderate difficulty 
in social functioning.  Accordingly, such characterization 
more closely approximates the schedular criteria associated 
with the currently assigned 50 percent evaluation for his 
PTSD.

The evidence does not show that symptomatology associated 
with the veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore, a different 
staged rating is not in order and the currently assigned 30 
percent rating prior to July 25, 2007 and 50 percent rating 
since July 25, 2007 is appropriate for the respective appeal 
periods.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's PTSD warrants a rating higher than 
30 percent prior to July 25, 2007 or 50 percent since July 
25, 2007 on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2007).  Any limits on the veteran's employability due to his 
PTSD have been contemplated in the above stated ratings under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 30 percent prior to July 
25, 2007 and a disability rating higher than 50 percent since 
July 25, 2007, for the veteran's service-connected PTSD.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), prior to 
July 25, 2007, evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for service-
connected post traumatic stress disorder (PTSD), since July 
25, 2007, currently evaluated as 50 percent disabling, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


